Name: 75/380/EEC: Council Decision of 24 June 1975 amending Decision No 73/88/EEC as regards the period of validity of the procedures of the Standing Veterinary Committee
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1975-07-03

 Avis juridique important|31975D038075/380/EEC: Council Decision of 24 June 1975 amending Decision No 73/88/EEC as regards the period of validity of the procedures of the Standing Veterinary Committee Official Journal L 172 , 03/07/1975 P. 0018 - 0018 Greek special edition: Chapter 03 Volume 13 P. 0033 ++++( 1 ) OJ NO C 111 , 20 . 5 . 1975 , P . 26 . ( 2 ) OJ NO L 255 , 18 . 10 . 1968 , P . 23 . ( 3 ) OJ NO L 106 , 20 . 4 . 1973 , P . 26 . ( 4 ) OJ NO L 202 , 24 . 7 . 1974 , P . 38 . COUNCIL DECISION OF 24 JUNE 1975 AMENDING DECISION NO 73/88/EEC AS REGARDS THE PERIOD OF VALIDITY OF THE PROCEDURES OF THE STANDING VETERINARY COMMITTEE ( 75/380/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 43 THEREOF ; HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION ; HAVING REGARD TO THE OPINION OF THE EUROPEAN PARLIAMENT ( 1 ) ; WHEREAS THE STANDING VETERINARY COMMITTEE , ESTABLISHED BY DECISION NO 68/361/EEC ( 2 ) OF 15 OCTOBER 1968 , EXPRESSES ITS OPINION IN ACCORDANCE WITH PROCEDURES , THE VALIDITY OF WHICH WAS LIMITED TO A PERIOD OF 30 MONTHS FROM THE DATE ON WHICH A REQUEST FOR AN OPINION IS FIRST REFERRED TO THE SAID COMMITTEE ; WHEREAS A MATTER WAS FIRST REFERRED TO THE COMMITTEE ON 22 DECEMBER 1972 ; WHEREAS THE PERIOD WHICH HAS ELAPSED IS INSUFFICIENT TO ENABLE A FINAL DECISION TO BE REACHED AND WHEREAS THE VALIDITY OF THE AFOREMENTIONED PROCEDURES SHOULD ONLY BE EXTENDED TEMPORARILY , HAS DECIDED AS FOLLOWS : ARTICLE 1 IN ARTICLE 8 OF COUNCIL DECISION NO 73/88/EEC ( 3 ) OF 26 MARCH 1973 ON ACTION TO PROTECT COMMUNITY LIVESTOCK AGAINST CERTAIN FOOT-AND-MOUTH DISEASES , AS LAST AMENDED BY DECISION NO 74/388/EEC ( 4 ) , THE TERM " 30 MONTHS " IS REPLACED BY " 102 MONTHS " . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT LUXEMBOURG , 24 JUNE 1975 . FOR THE COUNCIL THE PRESIDENT M . A . CLINTON